Title: To Thomas Jefferson from Jacob Rinker, 27 June 1803
From: Rinker, Jacob
To: Jefferson, Thomas


          
            Sir,
                     
            Washington, City Tavern, Monday morning June 27th. 1803.
          
          General Isaac Zane by his last Will and Testamont left you a small Legacy (for the purpose in the said Will mentioned) I am one of the Executors acting under the said Will and am now ready to pay said legacy—must beg the favor of you to be so good and inform me when and where to waite on you to pay the same.—
          With Sentiments of Respect I am your most Obedient Humble Servant
          
            Jacob Rinker
          
        